Citation Nr: 0203362	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  98-19 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether the RO properly reduced the evaluation for cervical 
disc disease with radiculopathy from 40 percent disabling to 
20 percent disabling.

(The issue of entitlement to an increased rating for 
chondromalacia of the left knee with instability and the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) will be the subjects of a 
later decision by the Board of Veterans' Appeals (Board).)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active duty for training from October 9, 
1979, to January 21, 1980.  He also had more than 11 years of 
inactive military service, and served on active military duty 
from January 22, 1991, to March 18, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision that 
reduced a 40 percent evaluation for cervical disc disease to 
20 percent.  

With respect to the issues of entitlement to an increased 
rating for service-connected chondromalacia of the left knee 
and entitlement to TDIU, the Board is undertaking additional 
development on these issues pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When that development is 
complete, the Board will provide notice of the development as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After providing that notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1.  By an October 1995 rating decision, a 40 percent rating 
was assigned for the veteran's service-connected cervical 
disc disease, effective from August 18, 1995.

2.  By a June 1998 rating decision, the 40 percent rating was 
reduced to a 20 percent rating, effective October 1, 1998.

3.  The entire recorded history of the veteran's service-
connected cervical disc disease did not reflect an 
improvement in the symptoms previously relied upon to assign 
a 40 percent rating.


CONCLUSION OF LAW

The June 1998 reduction of a 40 percent schedular evaluation 
for cervical disc disease with radiculopathy to 20 percent 
was not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105, 4.1, 4.2, 4.10, 4.13, 4.71a (Diagnostic Code 5293) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO's reduction of the 40 
percent evaluation of his cervical disc disease to 20 
percent, effective October 1, 1998, was not warranted. 

By an October 1995 rating decision the RO granted service 
connection for cervical disc disease and assigned a 40 
percent rating under Diagnostic Code 5293, effective August 
18, 1995.  38 C.F.R. § 4.71a (2001).  In March 1998, the RO 
notified the veteran that reduction to a 20 percent level had 
been proposed.  In June 1998, the RO decreased the rating for 
the veteran's service-connected cervical disc disease with 
radiculopathy to 20 percent, effective from October 1, 1998.  
The veteran appealed.

The Board finds that the March 1998 notice to the veteran 
satisfies the procedural requirements set forth in 38 C.F.R. 
§ 3.105(e) (2001) regarding notice and an opportunity for a 
predetermination hearing.  For the following reasons the 
Board finds that the evidence of record at the time of the 
June 1998 rating reduction did not reflect improvement in the 
veteran's cervical disc disability such as would warrant a 
reduction of the rating from 40 percent to 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

In this regard, the law provides that the duration of a 
rating is measured from the effective date assigned that 
rating until the effective date of the actual reduction.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).  Where a rating has 
continued for 5 years or more at the same level, the 
requirements of 38 C.F.R. § 3.344(a) and (b) (2001) must be 
satisfied in order to properly effect a reduction of that 
rating.  38 C.F.R. § 3.344(c) (2001).  However, where, as 
here, the disability rating has been in effect for less than 
5 years, the provisions of 38 C.F.R. § 3.344 (2001) are 
inapplicable.  Nevertheless, several general VA regulations 
are applicable to all rating decisions regardless of the time 
the rating endures, including 38 C.F.R. §§ 4.1, 4.2, 4.10, 
and 4.13 (2001).  In accordance with these regulations, in a 
rating reduction case the adjudicator must determine if the 
evidence of record shows an actual change in the disability 
by reviewing the entire recorded history of the condition.  
38 C.F.R. § 4.1.  Read in conjunction with 38 C.F.R. § 4.2, 
the provisions of 38 C.F.R. § 4.1 "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon a review of the entire history of 
the veteran's disability."  Brown, 5 Vet. App. at 420.  
Additionally, 38 C.F.R. § 4.13 requires that a change in 
rating reflect "actual change in the condition[], for better 
or worse, and not merely a difference in [the] thoroughness 
of the examination or in use of descriptive terms."  
38 C.F.R. § 4.13.  

As noted above, in October 1995 the RO granted service 
connection for cervical disc disease as secondary to service-
connected chondromalacia of the left knee.  At that time, the 
RO evaluated the disability as 40 percent disabling.  To 
reach that assessment, the RO relied upon VA outpatient 
treatment records dated from June 1994 to July 1995, and a 
September 1995 VA examination report.  

The VA outpatient treatment records indicate that the veteran 
sought treatment in December 1994 for complaints of tingling 
in his fingers when he turned his head.  These records relate 
a history of the veteran having fallen while getting out of 
bed.  The veteran presented with pain in his lower neck and 
both arms.  The pain was eased by pressure over the base of 
the neck and made worse by slumping the shoulders forward.  
Extreme movements increased the pain in the inner aspect of 
the arms.  The examiner noted no complaints of leg pain, or 
bowel or bladder incontinence, but noted complaints of 
tenderness on moderate pressure to the base of the neck.  All 
movements in the cervical spine were full and pain free, 
though there was pain in his arms at the extremes of lateral 
flexion.  Upper limb power, tone, reflexes and coordination 
were intact and normal.  The examiner assessed cervical 
strain.  A radiology report dated in December 1994, showed no 
evidence of fracture or dislocation, but revealed the 
presence of degenerative disc disease, most prominent at the 
C5-C6, C6-C7 and C7-T1 levels.  It also reflected osteophyte 
formation over the anterior aspect of C5-C6 and C7 vertebral 
bodies.  There was spurring from the uncinate processes of 
C3-C4, C4-C5, C5-C6 and C6-C7 levels bilaterally, resulting 
in minimal narrowing of the neural foramina.  

The veteran was seen in March 1995 for a follow-up visit for 
neck trauma, at which time the examiner diagnosed cervical 
disc disease with cervical radiculopathy.  The examiner noted 
a limited range of motion in the neck, with crepitus upon 
movement.  Upper arm strength was 2/4 on the right and 4/4 on 
the left, with grasp less on the right than the left.  Pain 
was noted on palpation of the C6-T1 area.   The record also 
noted cervical spine series that showed disc disease at C5-
T1, osteophyte formation over the anterior aspect of C5-C7, 
and spurring from uncinate processes of C3-C7 bilaterally.  A 
June 1995 outpatient record showed continued complaints of 
neck pain which radiated down the inside of both arms.  He 
reported that the thumb and first two fingers of both hands 
went numb.  There was decreased muscle strength in the hands, 
the right biceps and the right triceps.  Similarly, there was 
decreased sharp touch to the right deltoid, with both hands 
having a decreased touch to the thumb and first two fingers.  
A magnetic resonance imaging (MRI) report revealed type I 
vertebral body changes along the inferior aspect of C4, the 
entire C5 vertebral body, and the superior end plate of C6.  
Additionally, the report showed an impression of broad-based 
bulging of the C5-6 intervertebral disc with resultant 
bilateral neural foraminal narrowing and compression on the 
cord.  The cord itself was described as normal in appearance.  

Outpatient treatment records from July 1995 show that the 
veteran was seen for a follow-up visit with complaints of 
neck stiffness with occasional pain to the right shoulder, 
and right hand numbness.  Motor strength was 5 of 5 for the 
left and 4 of 5 in the right biceps.  Sensation was decreased 
in the right C5 distribution.  Deep tendon reflexes and gait 
were normal.  

The September 1995 VA examination report indicates that the 
veteran began developing bilateral radicular pain into the 
upper extremities as well as a feeling of persistent numbness 
in the thumb, index and middle fingers, bilaterally.  A 
neurological examination revealed intact reflexes in the 
upper extremities, with some questionable weakness of his 
right triceps muscle, as compared to the left.  The veteran 
had decreased pinprick sensation over the right thumb, the 
index and middle fingers.  Pinprick sensation was also 
slightly decreased over the left thumb, the index finger, and 
primarily over the left middle finger.  The examiner had an 
impression of a symptomatic neck injury, with bilateral 
radiculopathy of the upper extremities.  An examination of 
the spine showed a normal cervical curvature, with no 
tenderness over the cervical spine.  The veteran did have 
tenderness over the left cervical paravertebral muscles, 
although no spasm was palpable.  He had a full range of 
motion of the cervical spine with complaints of pain with 
lateral flexion, on rotation to the left, and with 
hyperextension.  He also stated that, with hyperextension, 
the pain radiated down both arms, into the left elbow and the 
right thumb.  

In January 1998, the veteran was provided another VA 
examination, the report of which reflected complaints of 
continued neck pain on a daily basis with stiffness in the 
neck.  He related experiencing some numbness of the right 
hand with some difficulty with grip strength, but was 
otherwise without complaints regarding the upper extremities.  
Examination of the spine showed normal cervical posture and 
appearance with no point tenderness or paraspinous spasm of 
the cervical area.  The veteran had a full range of motion 
with complaints of pain with lateral flexion, rotation to the 
left, and hyperextension.  A neurological examination 
revealed deep-tendon reflexes at 2+ in the upper extremities, 
normal muscle mass in both upper extremities, and no sign of 
muscle atrophy or fasciculation.  The veteran's grip strength 
was reduced on the right as compared to the left-although 
the veteran complained of pain with this maneuver, which may 
have limited his effort.  Pinprick sensation and temperature 
sensation in the C8 dermatome were diminished in the right 
upper extremity.  The examiner diagnosed cervical disc 
disease with mild right cervical radiculopathy.  It was felt 
that pain caused mild functional impairment.

The RO relied upon the January 1998 VA examination report 
when it concluded that the veteran's disability had improved.  
In addition, the RO relied upon the records from a service 
department Fitness for Duty Examination, received by the RO 
in April 1998.  These records reflect an assessment of 
cervical disc disease with mild radiculopathy, no cervical 
spine or paraspinous spasm or tenderness, and a full range of 
motion with some pain elicited with extension and extreme 
rotation.  The examiner noted that the veteran was not able 
to perform the duties of his military occupational specialty 
(MOS), was not deployable, and was not fit for retention.  

Having reviewed the entire medical history of the veteran's 
disability, the Board concludes that the evidence of record 
at the time of the rating reduction did not indicate an 
improvement in the veteran's disability such as would allow a 
rating reduction from 40 percent to 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  In this regard, the 
Board observes that the evidence relied upon for the October 
1995 evaluation of 40 percent showed symptoms of pain, 
numbness, stiffness, reduced grip strength, decreased 
sensation on the right side, limitation of motion and 
crepitus.  The evidence relied upon to reduce the 40 percent 
rating to 20 percent showed symptoms of pain, numbness, 
stiffness, reduced grip strength, decreased sensation on the 
right side and "mild" functional impairment.  The Board 
acknowledges that the evidence prior to the 1995 rating 
decision showed limitation of motion while the evidence 
thereafter reflected a full range of motion, this alone does 
not demonstrate improvement in the ability to function under 
the ordinary conditions of life and work.  The veteran 
continued to experience pain, a problem about which he 
repeatedly complained and which must be factored into any 
rating decision.  38 C.F.R. § 4.40 (2001) (a part which 
becomes painful on use must be regarded as seriously 
disabled).  Interpreting the reports of examination in light 
of the whole recorded history, see § 4.1, and by resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the entire record did not warrant reduction from the 40 
percent rating.  Even when the veteran testified about his 
neck, he reiterated the fact that he had problems with pain, 
especially with certain movements, the very same problems he 
was experiencing when the 40 percent rating was assigned.  
Given the problems he reported having with use of the neck, 
which problems are not easily identified in a clinical 
setting where the examinee is at rest, the Board finds that 
the evidence on this point is in relative equipoise.  Because 
the RO presumably found functional impairment that warranted 
the 40 percent rating on the basis of evidence available in 
October 1995, and because the Board now finds that the 
overall record does not reflect improvement in symptoms 
caused by use of the cervical spine, the reduction was not 
warranted.  Thus, the appeal is granted.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, which made 
significant changes in the law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  In August 
2001, VA promulgated regulations implementing the new law.  
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The new law applies to all claims filed on or after the date 
of the Act, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (West Supp. 
2001).  The changes include an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and specific standards 
for providing assistance to a veteran in the development of 
evidence.  

In this case, the veteran was informed of the reasons for the 
reduction in the cervical spine rating to 20 percent, by way 
of the proposed action of March 1998 and the reduction action 
in June 1998.  Additionally, the Board notes that the veteran 
was provided several VA examinations prior to the reduction.  
The Board is not aware of any outstanding records relevant to 
the issue of the propriety of the reduction in the rating of 
the veteran's service-connected cervical spine disability.  
While the veteran was not expressly notified of the changes 
under the Act, given that the Board has granted the requested 
relief, a remand for further development would serve no 
meaningful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Restoration of a 40 percent rating effective from October 1, 
1998, for cervical disc disease with radiculopathy is 
granted, subject to the provisions governing the payment of 
monetary benefits.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

